ITEM 77O (1) DREYFUS VARIABLE INVESTMENT FUND QUALITY BOND PORTFOLIO On September 10, 2013, Quality Bond Portfolio, a series of Dreyfus Variable Investment Fund (the "Fund"), purchased 435 5.50% Subordinated Notes due 2025 issued by Citigroup Inc. (CUSIP No. 172967HB0) (the "Notes") at a purchase price of $99.922 per Note including an underwriting discount of $0.650 per Note. The Notes were purchased from U.S. Bancorp Investments, Inc., a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: RBC Capital Markets, LLC U.S. Bancorp Investments, Inc. ANZ Securities, Inc. BNY Mellon Capital Markets, LLC Credit Agricole Securities (USA) Inc. Scotia Capital (USA) Inc. SG Americas Securities, LLC TD Securities (USA) LLC ABN AMRO Securities (USA) LLC Banca IMI S.p.A. BBVA Securities Inc. BMO Capital Markets Corp. Capital One Securities, Inc. CIBC World Markets Corp. Commerz Markets LLC Fifth Third Securities, Inc. ING Financial Markets LLC Lloyds Securities Inc. Macquarie Capital (USA) Inc. Mitsubishi UFJ Securities (USA), Inc. Mizuho Securities USA Inc. nabSecurities, LLC National Bank of Canada Financial Inc. Natixis Securities Americas LLC Nomura Securities International, Inc. PNC Capital Markets LLC Santander Investment Securities Inc. SMBC Nikko Securities America, Inc. SunTrust Robinson Humphrey, Inc. UniCredit Capital Markets LLC Apto Partners, LLC Banco BTG Pactual S.A. – Cayman Branch Blaylock Robert Van, LLC Cabrera Capital Markets, LLC C.L. King & Associates, Inc. CastleOak Securities, L.P. Drexel Hamilton, LLC KKR Capital Markets LLC Kota Global Securities Inc. Lebenthal & Co., LLC Loop Capital Markets LLC M.R. Beal & Company MFR Securities, Inc. Mischler Financial Group, Inc. Muriel Siebert & Co., Inc. Samuel A. Ramirez & Company, Inc. The Williams Capital Group, L.P. Accompanying this statement are materials presented to the Board of Trustees for the Fund, which ratified the purchase in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on December 3, 2013. These materials include additional information about the terms of the transaction. ITEM 77O (1) DREYFUS VARIABLE INVESTMENT FUND QUALITY BOND PORTFOLIO On September 12, 2013, Quality Bond Portfolio, a series of Dreyfus Variable Investment Fund (the "Fund"), purchased 495 4.85% Senior Notes due 2023 issued by Reynolds American Inc. (CUSIP No. 761713AY2) (the "Notes") at a purchase price of $99.922 per Note including an underwriting discount of $0.650 per Note. The Notes were purchased from Goldman, Sachs & Co., a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Citigroup Global Markets Inc. Goldman, Sachs & Co. J.P. Morgan Securities LLC Credit Suisse Securities (USA) LLC Fifth Third Securities, Inc. Mizuho Securities USA Inc. RBC Capital Markets, LLC Scotia Capital (USA) Inc. Wells Fargo Securities, LLC BNY Mellon Capital Markets, LLC The Williams Capital Group, L.P. PNC Capital Markets LLC Accompanying this statement are materials presented to the Board of Trustees for the Fund, which ratified the purchase in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on December 3, 2013. These materials include additional information about the terms of the transaction.
